Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings filed by applicants on 06/24/20. 
No claims are amended
No claims are cancelled
No claims are added
Claims 1-2 are pending

Note:
It should be noted that in claim 1 below, the claim limitation “the server being programmed to deny access to the question set of the selected video from a registered user that has previously accessed the question set for the selected video presentation, thereby preventing multiple access to the question set of the selected video presentation by the same registered user” does clearly show that the unique questions asked to the user are unique to each user, that is the same set of questions can be asked to a different user but not the same user. For instance, Fig. 3 #3, recites “Users can only answer video questions once”. This corresponds to the specification [0027], 
Further, the claim limitation in claim 1 “the server records a unique Media Access Control (MAC) address for each device that accesses the question set for the selected video presentation, the server being programmed to deny access to the question set of the selected video from a device that has previously accessed the question set for the selected video presentation, thereby preventing multiple access to the question set of the selected video presentation by the same device, masquerading as a different registered user” may be considered a practical application and overcome the following 101 rejection if applicants are able to clarify how the MAC address for each device is used to deny access. Presently, the claim does not clearly show the recording of the MAC address is being used to deny access.
Appropriate corrections or clarifications are requested.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1-2 is/are directed to a system which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 1 is directed to an abstract idea, as evidenced by claim limitations “a user accesses a selected video presentation of the video presentations and registers to become a registered user in order to receive click-per-view rewards; a first question pool, the first question pool database containing a pool of questions specifically relating to the selected video presentation; a second question pool, the second question pool containing a pool of supplementary questions not relating to the selected video presentation; to create a question set of at least three questions comprising some questions selected from the first question pool and at least one question selected from the second question pool; records each unique registered user that accesses the question set for the selected video presentation, to deny access to the question set of the selected video from a registered user that has previously accessed the question set for the selected video presentation, thereby preventing multiple access to the question set of the selected video presentation by the same registered user; accesses the question set for the selected video presentation, to deny access to the question set of the selected video from a device that has previously accessed the question set for the selected video presentation, thereby preventing multiple access to the question set of the selected video presentation by the same device, masquerading as a different registered user; to track combinations of questions that have been used from the first question pool database and the second question pool database, excluding at least one question from the first question pool for each subsequent question set and excluding from each subsequent question set questions that have already been used from the second question pool database, such that identical combinations of questions are never duplicated; and to validate input through the user input portal as being human input and award click-per-view rewards only if correct answers have been given to all of the questions in the question set, and denying click-per-view rewards if any question in the question set is incorrectly answered.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to determining whether the video being clicked on is a task performed by a human or a computer so that the click-per-view rewards can be awarded to the human entity. In order to make this determination, applicants are using a list of questions from a questions pool database to verify. Managing rewards for one or more human entities viewing the click-per-view videos involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “A system to distinguish human input from machine input on a video delivery website prior to awarding click-per-view rewards, comprising: a server connected to a world wide web; a video database containing one or more video presentations; a user input portal through which; via the server; in the video database; database accessible by the server; database accessible by the server; the server being programmed; database; the server; the server being programmed; the server records a unique Media Access Control (MAC) address for each device that; the server being programmed; the server being programmed; the server being programmed”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 
 As a result, claim 1 does not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claim 2 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claim 2 recite “wherein the question set has at least six questions”. As a result, Examiner asserts that dependent claims, such as dependent claim 2 are also directed to the abstract idea identified above.
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “A system to distinguish human input from machine input on a video delivery website prior to awarding click-per-view rewards, comprising: a server connected to a world wide web; a video database containing one or more video presentations; a user input portal through which; via the server; in the video database; database accessible by the server; database accessible by the server; the server being programmed; database; the server; the server being programmed; the server records a unique Media Access Control (MAC) address for each device that; the server being programmed; the server being programmed; the server being programmed” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in page/ paragraph [0017]-[0021]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in system claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claim 2 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claim 1. As a result, Examiner asserts that dependent claims, such as dependent claim 2 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raab; Simon et al. (US 2014/0358678), and further in view of Patel; Amrish et al. (US 2016/0225016).

As per claim 1: Raab shows:
A system to distinguish human input from machine input on a video delivery website prior to awarding click-per-view rewards (Raab shows: [0091]: a system and method for protecting against invalid and fraudulent clicks as well as validating clicks using the same processes), comprising: 
a server connected to a world wide web (Raab shows: Fig. 2, # 28 “PureClick Servers”); 
Regarding the claim limitations below:
“a video database containing one or more video presentations”
Raab does not explicitly show “a video database”. Reference Patel shows “a video database” ([0034]: allocation server which incorporates a media distribution server can collect and distribute videos from many different sources).
Reference Raab and Reference Patel are analogous prior art to the claimed invention because the references perform click monitoring. Reference Raab performs click monitoring at least in [0015]-[0016]. Reference Patel performs click monitoring at least in [0035].
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Patel, particularly user interaction ([0062]) and view quantification ([0014]), in the disclosure of Reference Raab, particularly in the monitoring of the user interaction with a click validation ([0037]) in order to provide for a system that allows measuring the number of actual views and the effectiveness of such advertisements immediately following the viewing of the advertisement as taught by Reference Patel (see at least in [0005]) so that the process of click monitoring can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar click monitoring field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Raab in view of Reference Patel, the results of the combination were predictable (MPEP 2143 A); 
Regarding the claim limitations below:
“a user input portal through which a user accesses via the server a selected video presentation of the video presentations in the video database and registers to become a registered user in order to receive click-per-view rewards”
Raab does not explicitly show “a video database”, as such Raab does not explicitly the claim limitation above. Patel shows the above limitation at least in [0034], “advertisements 112 (e.g., video advertisements) are received from media distributors 110 (e.g., via the Internet);” [0014], “includes a database including a plurality of stored data objects including media advertisements and questions, each of the questions associated in the database with a particular media advertisement . . . server receives and stores data indicative of answers to the questions;” [0040], “Questions 132 may be multiple choice, in which one or more answer choices may be selected, free response, or a combination thereof.”)
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Patel, particularly user interaction ([0062]) and view quantification ([0014]), in the disclosure of Reference Raab, particularly in the monitoring of the user interaction with a click validation ([0037]) in order to provide for a system that allows measuring the number of actual views and the effectiveness of such advertisements immediately following the viewing of the advertisement as taught by Reference Patel (see at least in [0005]) so that the process of click monitoring can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar click monitoring field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Raab in view of Reference Patel, the results of the combination were predictable (MPEP 2143 A); 
Regarding the claim limitations below:
“a first question pool database accessible by the server, the first question pool database containing a pool of questions specifically relating to the selected video presentation; 
a second question pool database accessible by the server, the second question pool database containing a pool of supplementary questions not relating to the selected video presentation;
the server being programmed to create a question set of at least three questions comprising some questions selected from the first question pool database and at least one question selected from the second question pool database;”
Reference Raab does not show the above claim limitations, Reference Patel shows the above limitations at least in [0033]: “present media advertisements and questions 132 to the devices 130, via the Internet 118, and receive user input 134 in response to the questions posed about the media advertisements;” [0059]: “FIGS. 11A-14M show screen shots of a video being played, questions answered, prizes being determined, and summary screens of the player’s progress . . . A plurality of questions exist for any given advertisement and a subset thereof (e.g., 3) may be selected by the allocation server 100 for presentation by player device 130 to the viewer at random;” Fig. 11A-14M, 13A-13C as to providing pay-per-click link; Examiner construes the allocation server to include a random question generator capable of generating a random subset of questions from the database. See at least [0043]: “allocation server 100 receives data 134 back from the devices, e.g., in response to the media ads and questions 132. The data 134 includes answers to questions, . . . a number of correct/incorrect answers;” [0061]:“answering the question correctly rewards the player with a prize or preferably with a chance to win a prize . . . prizes or chances to win prizes are awarded after every correct question answered or preferably after every group of questions answered;” [0070].
 It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Patel, particularly user interaction ([0062]) and view quantification ([0014]), in the disclosure of Reference Raab, particularly in the monitoring of the user interaction with a click validation ([0037]) in order to provide for a system that allows measuring the number of actual views and the effectiveness of such advertisements immediately following the viewing of the advertisement as taught by Reference Patel (see at least in [0005]) so that the process of click monitoring can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar click monitoring field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Raab in view of Reference Patel, the results of the combination were predictable (MPEP 2143 A).
the server records each unique registered user that accesses the question set for the selected video presentation, the server being programmed to deny access to the question set of the selected video from a registered user that has previously accessed the question set for the selected video presentation, thereby preventing multiple access to the question set of the selected video presentation by the same registered user (Raab shows: [0123]: The doorman would systematically filter arriving S/users to determine whether they and their related click have been fraudulent or so loosely associated by SE/Corp as to render them invalid.  The doorman or Intelligent Interstitial will record all the information relating to the click and the behavior of the alleged S/user by presenting certain information and inquiries and recording the S/user's respective responses. [0096] The first step includes initial collection of available raw data to accurately determine a single user click.  This data is collected intermediately on the PureClick Server as the user passes from one site to another and is recorded in a database.  Exemplary data includes the establishment of a transaction ID, the time or date stamp of the click, the IP address, the user agent. This reads on “unique registered user”.); 
the server records a unique Media Access Control (MAC) address for each device that accesses the question set for the selected video presentation, the server being programmed to deny access to the question set of the selected video from a device that has previously accessed the question set for the selected video presentation, thereby preventing multiple access to the question set of the selected video presentation by the same device, masquerading as a different registered user (Raab shows: [0038]: preventing click fraud and/or determining invalid clicks are provided to measure click related data, decide according to target URL defined conditions whether to present an Intelligent interstitial, decide according to target URL defined conditions how to populate the interstitial and then measure Search user interaction with the interstitial. [0091]: the system and method utilizes code to measure and extract Internet user data from two or more disparate sources in a click path and reports it back to an aggregating database to accurately determine the validity of measured traffic, the time and user action taken on the Interstitial, the number of page views and time on site in whole or in aggregate in paid or unpaid in click relationships.); 
the server being programmed to track combinations of questions that have been used from the first question pool database and the second question pool database, excluding at least one question from the first question pool for each subsequent question set and excluding from each subsequent question set questions that have already been used from the second question pool database, such that identical combinations of questions are never duplicated (Raab shows: [0210]: ask additional questions or provide an introduction to guide a visitor to a correct page with more specificity. [0416]: A decision based question or request is presented to the user that relates to specific variable also contemplated in the 1-click Captcha and the challenge must meet the required object in the described interrogatory. The variability in the request and the variability of the correct response given all the combinations makes it exceeding difficult for a bot to navigate compared to traditional Captchas. [0091]: the system and method utilizes code to measure and extract Internet user data from two or more disparate sources in a click path and reports it back to an aggregating database to accurately determine the validity of measured traffic, the time and user action taken on the Interstitial, the number of page views and time on site in whole or in aggregate in paid or unpaid in click relationships.); and 
the server being programmed to validate input through the user input portal as being human input and award click-per-view rewards only if correct answers have been given to all of the questions in the question set, and denying click-per-view rewards if any question in the question set is incorrectly answered (Raab shows: [0091]: the system and method utilizes code to measure and extract Internet user data from two or more disparate sources in a click path and reports it back to an aggregating database to accurately determine the validity of measured traffic, the time and user action taken on the Interstitial, the number of page views and time on site in whole or in aggregate in paid or unpaid in click relationships. 0038]: preventing click fraud and/or determining invalid clicks are provided to measure click related data, decide according to target URL defined conditions whether to present an Intelligent interstitial, decide according to target URL defined conditions how to populate the interstitial and then measure Search user interaction with the interstitial.).

As per claim 2: 
Reference Raab does not show:
“wherein the question set has at least six questions.”
However, Patel shows the above limitation at least in [0049]: When advertisements are being selected to present to a particular user in a particular language, the system also checks to confirm that there are a minimum number of questions (e.g., 6) in the particular language for each advertisement that is in que to present to the user.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Patel, particularly user interaction ([0062]) and view quantification ([0014]), in the disclosure of Reference Raab, particularly in the monitoring of the user interaction with a click validation ([0037]) in order to provide for a system that allows measuring the number of actual views and the effectiveness of such advertisements immediately following the viewing of the advertisement as taught by Reference Patel (see at least in [0005]) so that the process of click monitoring can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar click monitoring field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Raab in view of Reference Patel, the results of the combination were predictable (MPEP 2143 A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
NPL Reference:
Auty, Louise. Bot Clicks – What you Need to Know, and How to Beat Them. Beacon. Date: August 22, 2019. Digital Marketing. https://www.thisisbeacon.com/digital-marketing/bot-clicks-what-you-need-to-know-and-how-to-beat-them/ This reference is concerned with a bot click, which is when a script or software program using an auto bot commands information from a website link in the same way a human clicking on a link with their mouse would do.
Greenberg, Andy. Google Can Now Tell You’re Not a Robot With Just One Click. Business Wire. Date: 12/03/2014. https://www.wired.com/2014/12/google-one-click-recaptcha/ This reference is concerned with on Wednesday, Google announced that many of its “Captchas”—the squiggled text tests designed to weed out automated spambots—will be reduced to nothing more than a single checkbox next to the statement “I’m not a robot.”

Foreign Reference:
(CN 103186604 A) He H et al. This reference discloses obtaining search result based on a search sequence of click rate information.  A search order of the click rate information is in accordance with deviation degree.  A judgment is made whether the click rate information is limited to a pre-set click rate range.  The deviation degree is determined between pre-set click rate and the click rate information when the click rate information is limited to the pre-set click rate range.  The deviation degree of the search result is determined according to the click rate information.
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624